Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 7, and 11-13 are pending

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Forman on July 26, 2021.

The application has been amended as follows: 
	a.) In claim 6, line 14, after “nanoparticles”, insert –thereby improving the catalytic signal--. 
	b.) In claim 7, line 15, after “nanoparticles”, insert –thereby improving the catalytic signal--. 
	c.) In claim 11, line 14, after “nanoparticles”, insert –thereby improving the catalytic signal--.
	d.) In claim 12, line 14, after “nanoparticles”, insert –thereby improving the catalytic signal--. 


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0336398 A1 discloses a lateral flow immunoassay device that includes a catalytic bimetallic nanoparticle conjugated to an antigen-binding molecule. The bimetallic nanoparticle can be composed of platinum and palladium. However, there is no disclosure using a source of hydrogen peroxide, a substituted para-phenylenediamine, and phenol or napthol with the bimetallic nanoparticles, or the use of a time delay mechanism as set forth in the instant claims. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/26/2021